DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on 3/26/20.  Claims 1-17 are submitted for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meiri et al (USPN. 2020/0042183).

Regarding claims 1, 13 and 14, Meiri discloses A computer-implemented method/system and medium for data synchronization between a source database system and a target database system, wherein execution of a database transaction of the source database system is considered to be complete if a 
identifying in a time interval one or more database transactions of the source database system (fig. 2B, item 220, “source periodically transfers” and pars. 57 and 99, snapshots and interaction between source and target systems); and
for each transaction of the identified database transactions, determining whether the transaction was completed, wherein determining whether the transaction was completed further comprises (fig. 2B, item 220-222 snapshot taken, item 224, monitoring storage volume and item 232, data transfer complete or not for current cycle flow):
in response to determining that the transaction is not completed, performing, by the target database system, the processing step of the transaction (fig. 2B, item 232, par. 127, data transfer complete or not for current cycle flow performed by the target, cycle continues);
in response to determining that the transaction is completed and the processing step of the transaction was not previously executed, performing, by the target database system, the processing step and the application step of the transaction (items 232 and 234, pars. 128 and 130, transaction for the cycle is completed and target determines threshold of change size); and
in response to determining that the transaction is completed and the processing step of the transaction was previously executed, performing, by the target database, the application step of the transaction (item 236, pars. 129 and 136, Target marks snapshots and increments cycle, so other snapshots can be taken/generated).  

2. The computer-implemented method of claim 1, wherein performing, by the target database system, the processing step and the application step of the transaction comprises invoking a main thread of a transaction process of the target database system, and wherein performing, by the target database system, the processing step or the application step of the P201902971US01Page 31 of 38transaction comprises invoking an additional thread of the transaction process, and wherein the transaction process executes transactions in the target database system (item 238, “target marks snapshot as low priority” is one transaction target executes, see also pars. 129 and 136, monitoring and maintaining values).
  
3. The computer-implemented method of claim 1, further comprising: iteratively performing steps of identifying in a time interval one or more database transactions of the source database system and determining whether the transaction was completed, wherein in each iteration the time interval is a time interval subsequent to the time interval of a preceding iteration (items 220, 222, 232 and 234, pars. 119 and 129 and 130, asynchronous replication and threshold utilized for incremented processing based on minimum amount of change).

4. The computer-implemented method of claim 1, further comprising: performing, in accordance with a batch processing having scheduling time intervals, steps of identifying in a time interval one or more database transactions of the source database system and determining whether the transaction was completed (item 232, data transfer processing for current cycle snapshot, see also related text).

5. The computer-implemented method of claim 1, wherein the step determining whether the transaction was completed is performed in parallel for the identified database transactions (par. 133, parallel processing of snapshot for different storage systems).

6. The computer-implemented method of claim 1, wherein a completion of each database transaction for a respective database in the source database system results in a specific content of the respective database, and wherein steps performing, by the target database system, the processing step and/or the application step of the transaction are performed only if a resulting content of each database affected by the transaction in the target database system is one of the specific contents (pars. 64-65, non-timed conditions my depend on specified content of the respective database such as number of writes or amount of changed data).

7. The computer-implemented method of claim 1, wherein the source database system is configured to perform the processing and application steps for different transactions in a given order taking into account the dependencies between data transactions to prevent data inconsistency, wherein determining whether the transaction was completed further comprises (fig. 2B): 
determining if at least one another transaction of the identified database transactions is dependent on the transaction (synchronization), and if so performing the steps, in response to determining that the transaction is not completed (snapshots taken for changes of data), performing, by the target database system, the processing 
(Note: the replication is performed synchronously and asynchronously (pars. 53 and 99), which requires concurrent, completing executions and interval executions).
 
8. The computer-implemented method of claim 1, wherein the source database system comprises a transaction log for logging log records resulting from the database transactions of the source database system and a log reader for reading the transaction log, and wherein the 

9. The computer-implemented method of claim 1, wherein the source database system comprises a transaction log for logging log records resulting from the database transactions, and wherein identifying the database transactions is performed using the transaction log (pars. 61 and 147, snapshot/change data preservation). 

10. The computer-implemented method of claim 1, wherein the step, in response to determining that the transaction is not completed, performing, by the target database system, the processing step of the transaction, is only performed if the duration and/or size of the transaction fulfil a predefined condition (fig. 2B, item 232 and 234, par. 127-131, data transfer complete or not for current cycle flow performed by the target, cycle continues based on Threshold of change of data).

11. The computer-implemented method of claim 1, further comprising: tagging each of the one or more database transactions as committed or uncommitted data transaction, wherein 

12. The computer-implemented method of claim 1, further comprising: in response to determining that said transaction is cancelled, determining if the step, performing, by the target database system, the processing step of the transaction is performed for the transaction while the step, performing, by the target database, the application step of the transaction, has not been performed and if so causing the target database system to roll back the result of the processing step of the transaction (pars. 128 and 129, transaction may be rolled back/or deemed low priority if size the change of data is determined to be small).

15. The computer system of claim 14, being remotely connected to the source database system and the target database system (fig. 1, 102S, 102T and network 104).

16.  The computer system of claim 14, wherein the source database system implements a change data capture system (fig. 1, item 112S and 114S, replication control logic Source).

17.  The computer system of claim 14, wherein the target database system implements a change data capture system (fig. 1, item 112T and 114T, replication control logic Target).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data replication: 2020/0034077, Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 3, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153